767 N.W.2d 655 (2009)
483 Mich. 1133
Andrew Jackson HENSON and Ethelene June Henson, Plaintiffs/Counter Defendants-Appellees,
v.
Scott BOAL, Defendant/Counter Plaintiff-Appellant.
Docket No. 138412. COA No. 280796.
Supreme Court of Michigan.
July 15, 2009.

Order
On order of the Court, the application for leave to appeal the February 5, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would direct that oral argument be heard on the application for leave to appeal.